Citation Nr: 1113912	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-27 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for ganglion cysts of the wrists.  

2.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for arthritis.  

3.  Entitlement to service connection for arthritis.  

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for residuals of a heart disability to include heart disease and myocardial infarction.  

6.  Entitlement to an effective date earlier than November 8, 2004 for the grant of service connection for right upper lobectomy with history of lung carcinoma and related scarring.  

7.  Entitlement to an effective date earlier than March 10, 2006 for an increased rating for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from August 1964 to October 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The issue of entitlement to service connection for arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for ganglion cysts of the wrist was last denied in a July 1985 rating decision.  The appellant did not appeal that decision.

2.  The evidence added to the record since the July 1985 decision is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim.  

3.  Service connection for arthritis was last denied in a July 1985 rating decision.  The appellant did not appeal that decision.

4.  The evidence added to the record since the July 1985 decision is not cumulative or redundant of the evidence previously of record and does relate to an unestablished fact necessary to substantiate the claim.  

5.  Sleep apnea was not manifest in service and is not attributable to service.  

6.  The appellant is presumed to have been exposed to Agent Orange/herbicides and has a diagnosis of myocardial infarction.  

7.  By rating decision in December 2006, the RO granted service connection for right upper lobectomy with history of lung carcinoma and related scarring, and assigned an effective date of November 8, 2004.

8.  The appellant did not file a formal or informal claim for right upper lobectomy with history of lung carcinoma and related scarring prior to November 8, 2005.

9.  By rating decision in December 2006, the RO granted an increased rating for bilateral hearing loss disability, and assigned an effective date of March 10, 2006.

10.  The appellant did not file a formal or informal claim prior to March 10, 2006 nor was it was factually ascertainable that an increase in disability had occurred during the preceding year.





CONCLUSIONS OF LAW

1.  The July 1985 rating decision denying service connection for ganglion cysts of the wrist is final.  New and material evidence to reopen the claim for service connection for ganglion cysts of the wrist has not been received and the claim is not reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  The July 1985 rating decision denying service connection for arthritis is final.  New and material evidence to reopen the claim for service connection for arthritis has been received and the claim is reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  Residuals of myocardial infarction may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309. (2010).

5.  The criteria for the assignment of an effective date earlier than November 8, 2004 for the grant of service connection for upper lobectomy with history of lung carcinoma and related scarring have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2010).

6.  The criteria for the assignment of an effective date earlier than March 10, 2006 for an increased rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2010).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  

The record reflects that the originating agency provided the appellant with the notice required under VCAA for all claims by letters dated in February 2006, March 2006, and April 2006.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The Board acknowledges that the appellant has not been afforded a VA examination in relation to his claims for service connection for sleep apnea and a heart disability.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In any event, the Board notes that sufficient VA medical records and private treatment records have been submitted in support of the appellant's claim.

In this case, the appellant's service treatment records are negative for the claimed disabilities.  Moreover, there were no post-service manifestations until several years following discharge and there is no credible evidence suggesting that the claimed disabilities were incurred in service.  For these reasons, the evidence does not indicate that the claimed disabilities may be related to active service such as to require an examination, even under the low threshold of McLendon.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim. 

NEW AND MATERIAL 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).



Ganglion Cysts of the Wrists 

The appellant has appealed the denial to reopen his claim for service connection for ganglion cyst of the wrists.  In November 1984, the appellant submitted a claim for service connection for ganglion cyst of the wrists.  In a July 1985 rating decision, service connection for ganglion cyst of the wrists was denied.  The RO found that there was no confirmed diagnosis of ganglion cyst of the wrists.  The appellant was notified of the denial in July 1985.  The appellant did not appeal that decision and it became final.

At the time of the last final denial, the record contained service treatment records which included reports of right wrist pain in February 1972, left wrist trauma in December 1975, and ganglion right wrist, arthralgia July 1981. 

Also of record at the time of the last final denial was the November 1984 original claim for compensation and a December 1984 compensation and pension examination in which the examiner gave an impression of possible bilateral ganglion by history although he could not definitely confirm it.  The record also contained the appellant's reports of wrist pain.  

Since the last final denial in July 1985, the appellant has submitted a statement asserting a history of ganglion cysts.  

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for ganglion cyst of the wrists has not been submitted.  The appellant's claim for service connection was previously denied based on the lack of a confirmed diagnosis.  At the time of the last final denial, the record contained evidence showing complaints in service and a post service diagnosis of possible bilateral ganglion by history.  The evidence received since the last final denial consists of duplicates of the service treatment records.  Although the appellant has re-submitted evidence showing complaints in service, this fact had already been established.  Therefore, such evidence is cumulative.  The appellant has not submitted any evidence showing that he has a current disability.  In regard to his recent assertions that he has ganglion cysts, such assertions are duplicative of his prior sworn claim received in 1984.  Such lay evidence is cumulative.  Because the evidence submitted since the last final decision is cumulative and/or does not relate to an unestablished fact necessary to substantiate the claim for service connection, the appellant has not submitted new and material evidence.  Thus, the Board concludes that new and material evidence has not been presented to reopen the claim.

Stated differently, service connection for ganglion cyst of the wrist was denied in the past because of a lack of a confirmed diagnosis.  No material facts have changed.

Arthritis 

The appellant has appealed the denial to reopen his claim for service connection for arthritis.  In November 1984, the appellant submitted a claim for service connection for arthritis.  In a July 1985 rating decision, the appellant was denied service connection for arthritis.  The RO found that service connection for arthritis was not warranted as there was no confirmed diagnosis of an arthritic condition in the appellant's service treatment records.  The appellant was notified of the denial in July 1985.  The appellant did not appeal that decision and it became final.

At the time of the last final denial, the record contained service treatment records which included reports of: stiff and sore ankles in April 1966; right wrist pain in February 1972; left wrist trauma in December 1975; intermittent ankle and wrist pain, negative x-ray in September 1979; sero negative arthritis in September 1983; wrist and ankle pain and stiffness with an assessment of arthritis in September 1983; and a July 1984 report of arthritis, rheumatism or bursitis 1972 and swollen or painful joints 1972.  

Also of record at the time of the last final denial was a December 1984 compensation and pension examination in which the examiner gave an impression of arthritis ankles by history with no objective substantiating evidence.  The record also contained the appellant's reports of pain and tightness of the joints, and wrist pain.  

Since the last final denial in July 1985, the appellant has submitted a statement asserting that he still suffers from arthritis.  Also of record is a January 2006 notation of feet problems to include flakey feet, and a June 2006 examination which showed the appellant did not have ankylosing spondylitis.  An August 2006 treatment records revealed shoulder complaints, and a notation of rotator cuff syndrome and osteoarthritis of the left shoulder.  He also submitted electronic information on sero-negative arthritis.  The information was found on medicine.net and it discussed sero-negative arthritis and its variety of forms.  The appellant has also submitted various statements alleging that the arthritis he had in service has returned and that it has now appears in his shoulders.  

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for arthritis has been submitted.  The appellant's claim for service connection was previously denied based on the finding that there was no confirmed diagnosis of an arthritic condition in the appellant's service treatment records.  At the time of the last final denial, the record contained evidence showing complaints of and treatment for the ankles and wrists in service and a showing of sero negative arthritis in service.  The evidence received since the last final denial consists of duplicates of the service treatment records.  However, the appellant has also presented evidence showing rotator cuff syndrome and osteoarthritis of the left shoulder.  When viewed in the context of the reasons for the prior denial, a lack of a confirmed diagnosis, the evidence is relative and probative of the issue at hand. Also, if accepted as true, this evidence cures one of the prior evidentiary defects. Thus, the Board concludes that new and material evidence has been presented to reopen the claim.

SERVICE CONNECTION 

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Certain chronic diseases, such as cardiovascular-renal disease, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f). VA regulations define that "service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a) (6) (iii).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2010) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2010) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease.  38 C.F.R. § 3.309(e) (2010).  Note 3 at the end of § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.

The above reflects changes to the Code of Federal Regulations which became effective August 31, 2010.  These changes are applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  As the Veteran's claim was pending on August 31, 2010, the changes are applicable to the immediate case.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2010).

Additionally, certain chronic diseases, such as tumors, malignant, or of the brain or spinal cord or peripheral nerves, may be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2010).

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.  

Sleep Apnea 

The appellant has appealed the denial of service connection for sleep apnea.  After review of the evidence, the Board finds against the claim.

Service treatment records reveal the appellant denied frequent trouble sleeping in July 1964 and July 1984.  In a June 2006 treatment record, it was noted that the appellant was diagnosed with obstructive sleep apnea in 2003.  In January 2007, the appellant stated that his wife divorced him in 1974 and that she stated his excessive snoring as one of the reasons.  He stated that he has had a sleep disorder since the very early 1970s but it was never diagnosed or treated until recently.  

Based on the evidence presented, the Board finds against the claim for service connection.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Here, we find that the appellant is competent to report sleep problems but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As explained below, we find the appellant's assertions that his sleep apnea is related to service is not credible and that the more probative evidence is against the claim.  

To the extent that the appellant attributes his sleep apnea to service, the Board finds that his assertions are not credible.  In this regard, we find that such are inconsistent with other (lay and medical) evidence of record.  

The Board notes that although the appellant reported having sleep problems since the early 1970's, he denied frequent trouble sleeping in examinations in July 1964 and July 1984.  The Board has weighed the appellant's statements and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be less probative than the statements rendered for examination purposes.  Such histories reported by the appellant for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Furthermore, to the extent that there is an assertion of in service onset and continuity for his sleep problems, such remote lay evidence is contradicted by the more probative evidence and is not credible.  We note that the appellant filed a claim for service connection for other disabilities in November 1984 but did not file a claim for sleep problems nor did he make any mention of any sleep symptomatology.  This silence when otherwise speaking constitutes negative evidence.  We find it in credible that he would file a claim for other disabilities to include hearing loss, arthritis and cysts and not for ongoing sleep problems if he were experiencing continuity.  

In sum, the preponderance of the evidence is against the claim for service connection for sleep apnea.  Because there is no approximate balance of positive and negative evidence, the rule affording the veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102 (2010).

Heart Disability

The appellant has appealed the denial of service connection for a heart disability to include heart disease and myocardial infarction.  After review of the evidence, the Board finds in favor of the claim.

Service treatment records reveal the heart and vascular system were normal in July 1964.  At that time, the appellant denied chest pain or pressure, and palpitation or pounding heart.  The appellant denied heart condition, frequent chest pain and/or shortness of breath in April 1983 and November 1983.  The heart was normal in July 1984.  At that time, the appellant denied chest pain or pressure, and/or palpitation or pounding heart.  

Examination in November 1984 revealed good thrust in a normal cardiovascular system.  Myocardial infarction antr wall was diagnosed in March 1990.  At that time, it was noted that myocardial infarction arose out of the appellant's employment.  The appellant was granted Social Security disability insurance benefits in January 1996.  It was found that his impairments, to include coronary artery disease, status post acute myocardial infarction, were severe under the Social Security Act.  

Stress related cardiac problems were noted in November 2004.  Chest x-rays in January 2005 revealed right partial pneumonectomy.  After testing in December 2004, conclusions were rendered of diffuse left ventricular hypokinesis with a reduced ejection fraction of 33 percent and large area fixed anterior and inferior wall myocardial perfusion defect.  

In a January 2006 chest x ray, aortic atherosclerotic changes were demonstrated.  Suggestion of a mass-like opacity on the lateral view, possibly in the right hilar or mediastinal region was impressed.  

The appellant stated in March 2006 that he suffered a stress inducted heart attack in March 1990 after having two days of chest pains.  He stated in April 2006 that his physician remembered both of his heart attacks and stated they were stress induced.  The appellant recalled serving as a civilian contractor employee at the time of his first heart attack.  He stated that he worked for Ford Aerospace on military installations from May 1986 to March 1990 when he suffered his stress induced heart attack.  

In October 2006, the appellant stated that his physician indicated in the past that his heart attacks were stress related and possibly left over from military service but he was not sure if the records reflect that.  In an October 2006 record, Dr. L reported that the appellant had a past medical history to include acute anterior wall myocardial infarction in the early 1990s at which time he underwent coronary angiography, recurrent myocardial infarction in 1998 at which time he underwent stenting of the LAD, mitral insufficiency and hypertension.  

The appellant stated in November 2006 that his first heart attack occurred on a military installation and that he considered it service connected.  The appellant also related at that time that he was exposed to defoliants around 1967 to 1968 and that he was exposed to other carcinogens and toxic materials on military installations during and after his service.  

Based on the evidence of record, the Board finds in favor the appellant's claim.  In this regard, the Board notes that service connection may be presumed for specific residuals of herbicide exposure by the showing of two elements.  First, a veteran must show that he served in the Republic of Vietnam during the Vietnam Era. See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Here, personnel records show that the Veteran served in Vietnam during the Vietnam Era.  As such, it is presumed that he was exposed to herbicides during service.

The Board notes that the record shows a diagnosis of myocardial infarction.  Under 38 C.F.R. § 3.309(e), myocardial infarction (acute, subacute and old ) is classified as ischemic heart disease for which a presumption applies under 38 C.F.R. § 3.307. 

As the Veteran is presumed to have been exposed to herbicides and ischemic heart disease is now a disability presumptively linked to herbicide exposure, the Board finds that service connection for residuals of myocardial infarction is warranted.

EFFECTIVE DATES

Section 5110(a) of title 38, U.S. Code, governs the assignment of an effective date for an award of benefits:  The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a).  The implementing regulation similarly states that the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later, unless the claim is received within one year after separation from service.  See 38 C.F.R. § 3.400.  

However, section 5110(g) provides an exception to the general rule.  Under section 5110(g), a claimant who is awarded compensation benefits pursuant to a liberalizing law or VA issue may be entitled to benefits prior to the date of his application for benefits.  In the case of a liberalizing law that takes effect prospectively, an earlier effective date may be warranted if the claimant can demonstrate that he "met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim" or the date of the RO decision granting entitlement to the benefit.  If a claim for benefits is either reviewed on the initiative of VA or at the request of the claimant within one year from the effective date of the law or VA issue, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a) (1); McKay v. Brown, 9 Vet. App. 183 (1996).  If a claim is either reviewed on the initiative of VA or at the request of the claimant more than one year after the effective date of a liberalizing law, benefits maybe authorized for a period of one year prior to the date of receipt of such a request.  38 C.F.R. § 3.114(a) (2).

The Board also notes that the effective date of an award of increased compensation may be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year after that date.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o) (2).

As to what constitutes a claim, a claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 3.155 (2010).  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  Further, under 38 C.F.R. § 3.157 (b)(1) (2010), a report of examination or hospitalization may constitute an informal claim. 

Upper Lobectomy with History of Lung Carcinoma and Related Scarring

The appellant has appealed the assignment of an effective date earlier of November 8, 2004 for the grant of service connection for upper lobectomy with history of lung carcinoma and related scarring.  

Here, the evidence shows that the appellant was diagnosed with squamous cell carcinoma of the lungs in August 2001.  The appellant submitted a claim for compensation for his disability on November 8, 2005.  In a December 2006 rating decision, he was granted service connection for upper lobectomy with history of lung carcinoma and related scarring.  The RO noted that service records established service on land in Vietnam and that the appellant was presumed to have been exposed to Agent Orange.  He was assigned an effective date of November 8, 2004.  The RO assigned an effective date of November 8, 2004, one year prior to the date of claim, based on a liberalizing change in law in January 2002 that removed the time limit for development of lung cancer.  We agree.  

VA issued regulations adding respiratory cancer, including lung cancer, to the list of diseases subject to presumptive service connection on the basis of herbicide exposure, effective June 9, 1994.  To meet the presumption, the respiratory cancer had to be manifested to a compensable degree within 30 years of exposure to an herbicide agent.  See 59 Fed. Reg. 29,723 (June 9, 1994).  However, effective January 1, 2002, the regulation was amended so that respiratory cancer may manifest to a compensable degree at any time after service.  See Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001), now codified as amended at 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309).  

Here, the effective date was assigned based on the fact that the appellant's claim for service connection was filed more than one year after the effective date of the liberalizing law that permitted service connection (January 1, 2002).  Thus, benefits were correctly authorized for a period of one year prior to the date of receipt of such request (i.e., November 8, 2004).  38 C.F.R. §§ 3.114(a)(3), 3.400(p).  Accordingly, since the claim for service connection was initiated more than 1 year after the date of the liberalizing law, any retroactive award would be limited to 1 year, or November 8, 2004.  38 C.F.R. § 3.114.

With respect to an effective date based on presumptive service connection for lung cancer presumed to be caused by exposure to Agent Orange in Vietnam, VA has issued 38 C.F.R. § 3.816 to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs. Nehmer v. United States Veterans Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F Supp 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).


Under 38 C.F.R. § 3.816, a "Nehmer class member" includes a Vietnam Veteran who has lung cancer, due to exposure to Agent Orange.  38 C.F.R. § 3.816(b).  The regulation applies to a claim for compensation that was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, or the claim was previously denied between September 25, 1985, and May 3, 1989.  Here, as the record does not establish that there was an informal claim, formal claim, or written intent to file a claim for this disability prior to November 8, 2005 this claim is not controlled by Nehmer.  

The Board acknowledges that the appellant argues that he was not aware of his exposure to hazards until 2004, even though it occurred decades earlier.  He further argues that since there is no way to determine how long he had lung cancer before its discovery in 2001, he should be awarded an effective date from the date of separation.  However, while VA must interpret a claimant's submissions broadly, it is not required to conjure up issues not raised by a claimant.  Review of the record reveals no documents that can be construed as a claim, informal claim or an intent to file a claim for upper lobectomy with history of lung carcinoma and related scarring prior to the November 8, 2005 claim.  The Board has considered the pleadings.  His suggestion that the effective date should be the date of retirement, prior to the existence of the disease is without legal merit.  Regardless, the receipt of compensation depends upon the receipt of a claim.  Here, he did not file a claim for this benefit at time of retirement.  His argument that he did not know of exposure to Agent Orange in Vietnam until 2005 is a request for the VA to suspend belief and pretend that he had no exposure to the news media.  The statement is inherently incredible and does not provide a basis for the assignment of an earlier effective date.   

As the applicable law and regulatory provisions are clear on the issue at hand, the Board concludes that the appeal for an earlier effective date for a grant of service connection for upper lobectomy with history of lung carcinoma and related scarring must be denied.  See 38 U.S.C.A. § 5110(a)(g); 38 C.F.R. § 3.400.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Bilateral Hearing Loss Disability 

The appellant has appealed the denial of an effective date earlier than March 10, 2006 for the grant of an increased rating for bilateral hearing loss disability.  Based on the evidence of record, the Board finds that the currently assigned effective date of March 10, 2006 for the award of an increased rating is the earliest possible effective date assignable in this case.  

The record reflects that, in a July 1985 rating decision, the RO granted service connection for a bilateral hearing loss disability, and assigned a 0 percent rating effective November 1, 1984.  The RO properly notified the appellant of that determination by letter dated in July 1985.  The appellant did not file a Notice of Disagreement (NOD) concerning the assigned rating and, as he did not appeal, the July 1985 determination is final.  See 38 U.S.C.A. § 20.1103.  

In a statement received on March 10, 2006, the appellant reported permanent and significant hearing loss.  Between the last final denial and March 10, 2006, the appellant submitted copies of his service treatment records and post service treatment records for other conditions.  The post service treatment records submitted contained no mention of symptoms associated with his hearing loss.  At no time during this time frame was there a formal or informal claim for an increased rating for bilateral hearing loss.  In fact, the appellant filed a claim for other benefits in November 2005 but did not mention or indicate a claim for an increased rating for his bilateral hearing loss disability.  

We acknowledge the appellant's contentions that his hearing loss should have been rated 10 percent disabling or above at separation, and that his impaired hearing has not changed in all these years.  However, the Board notes that the appellant has not raised a claim of CUE in the prior rating decision, and we emphasize that, in any case, "CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error . . . ."  Fugo v. Brown, supra. See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).

As noted previously, the effective date of any increase may precede the date of the receipt of the claim, if it was factually ascertainable that an increase in disability had occurred during the preceding year, provided that the application was received within one year after such date.  Therefore, the Board must review the evidence of record to determine whether it is factually ascertainable that an increase in disability had occurred within the one-year period prior to March 10, 2006.  See 38 C.F.R. § 3.400(o) (2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).

In the absence of any records addressing symptoms associated with hearing loss, for the one-year period prior to March 10, 2006, it is not factually ascertainable that his disability was 10 percent disabling prior to March 10, 2006.  The Board has reviewed the record to determine whether there were any unrecognized claims, informal claims or intent to file a claim.  Our review reflects that there were none.  

The Board acknowledges the appellant's belief that an earlier effective date is warranted because he has had the same symptoms since service-connection was originally established.  However, as indicated above, he did not appeal the prior rating decision and it became final; and he has not set forth a meritorious claim based on CUE.

In part, the appellant raises a freestanding claim for an earlier effective date.  Despite finality, the appellant seeks to revisit the prior rating decision.  Such theory of entitlement lacks legal merit.  See, Rudd v.Nicholson, 20 Vet. App. 296 (2006).  To the extent that there is a freestanding claim, such is dismissed. 

Under these circumstances, the effective date is governed by the date of receipt of the claim which is March 10, 2006.  As the applicable law and regulatory provisions are clear on the issue at hand, the Board concludes that the appeal for an earlier effective date for a grant of an increased rating for bilateral hearing loss disability must be denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The application to reopen the claim for service connection for ganglion cysts of the wrists is denied.  

The application to reopen the claim for service connection for arthritis is granted.  

Service connection for sleep apnea is denied.  

Service connection for residuals of myocardial infarction is granted. 

An effective date earlier than November 8, 2004 for the grant of service connection for upper lobectomy with history of lung carcinoma and related scarring is denied.  

An effective date earlier than March 10, 2006 for the grant of an increased rating for bilateral hearing loss disability is denied.  


REMAND

Having reopened the appellant's claim for entitlement to service connection for arthritis, we find that an examination is necessary to decide this claim.  In this regard, service treatment records reveal a notation of wrist and ankle pain and stiffness with an assessment of arthritis in September 1983.  In July 1984, the appellant reported a history of arthritis, rheumatism or bursitis 1972 and swollen or painful joints 1972.  In the December 1984 compensation and pension examination, the examiner gave an impression of arthritis ankles by history with no objective substantiating evidence.  However, we note that osteoarthritis of the left shoulder was reported in August 2006.  The appellant has also submitted various statements alleging that the arthritis he had in service has returned and that it has now appears in his shoulders.  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent  symptoms of a disability; (B) Establishes that the appellant suffered an event, injury or disease in service; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.  Id.  

With respect to the third factor above, the U.S. Court of Appeals for Veteran's Claims (Veterans Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  

In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a VA examination to determine if he has arthritis and, if such is diagnosed, the nature and etiology of his arthritis.  The claims file must be made available to the examiner for review.  The examiner must provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present arthritis is attributable to service to include the in service manifestations.  The examiner must provide a rationale for any opinion rendered.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


